Robinson, C. J.
(concurring specially). I do concur in the opinion as written by Mr. Justice Birdzell. I do also concur in the special opinion of myself and Mr. Justice Grace in Solberg v. Rettinger, 40 N. D. 1, 168 N. W. 572. I wholly dissent from the amercement decision in Lee v. Dolan, 34 N. D. 449, 158 N. W. 1007. That decision does violence to our conscience and our sense of fairness and honesty. If the purpose of the amercement statute is to aid one person in robbing another, then it should be strictly construed or held void. It is high time for the courts to cease following bad precedents, piling error upon error and lading men with burdens that are grievous to be borne. It was for that evil practice the Master said: “Woe unto you, ye lawyers.”